Exhibit (a)(iv) MEMORANDUM OF UNDERSTANDING FOR SETTLEMENT This Memorandum of Understanding for Settlement (“Memorandum”) is entered into as of December 4, 2009, by and among the parties to the action captioned In re MAXXAM Inc. Shareholders Litigation, Consol. C.A. No. 4893-VCP (the “Action”), pending before the Court of Chancery of the State of Delaware (the “Court”). WHEREAS: A.On August 24, 2009, MAXXAM Inc. (“MAXXAM” or the “Company”) announced a plan to execute a 1-for-250 reverse stock split (the “Reverse Stock Split”) allowing the Company to de-list its common stock from the NYSE Amex and terminate its status as an SEC-regulated entity (the “Going Dark Plan”). B.On September 11, 2009, Alan R. Kahn filed a putative class action, captioned Kahn v. Hurwitz, et al., C.A. No. 4893-VCP (the “Kahn Action”), individually and on behalf of all others similarly situated, against defendants MAXXAM, Charles E. Hurwitz, Shawn M. Hurwitz, J. Kent Friedman, Robert J. Cruikshank, Ezra G. Levin, Stanley D. Rosenberg, and Michael J. Rosenthal (the “Defendants”) alleging breach of fiduciary duties and seeking, among other things, preliminarily and permanently to enjoin the consummation of the Reverse Stock Split and Going Dark Plan, or alternatively, in the event any of those transactions are consummated, to rescind and set them aside. C.On October 9, 2009, James L. and Eleanor A. Gaynor, as trustees of the James L. and Eleanor A. Gayner 1980 Trust UAD 2/4/87 (collectively with Alan R. Kahn, the “Plaintiffs”) filed a putative class action, captioned Gayner v. MAXXAM Inc., et al., C.A. No. 4971-VCP (the “Gayner Trust Action”), individually and on behalf of all others similarly situated, against the Defendants including similar allegations as those contained in the Kahn Complaint as well as allegations concerning purported non-disclosures in, and deficiencies concerning, the MAXXAM Preliminary Proxy Statement filed on August 26, 2009 with the Securities and Exchange Commission (the “SEC”).The Gayner Trust Complaint also seeks preliminarily and permanently to enjoin the consummation of the Reverse Stock Split and Going Dark Plan, or alternatively, in the event any of those transactions are consummated, to rescind and set them aside. D.On October 16, 2009, the Kahn Action and Gayner Trust Action were consolidated as In re MAXXAM Inc. Shareholders Litigation, Consol. C.A. 4893-VCP.The complaint filed in the Gayner Trust Action was designated as the operative complaint (the “Complaint”). E.On November 18, 2009, the Company filed its Definitive Proxy Statement for the Reverse Stock Split with the SEC. F.After extensive negotiations, counsel for the parties to the Action, on December 1, 2009, reached an agreement-in-principle concerning the proposed settlement of the Action, including the form of a Schedule 14A Supplemental Proxy Statement that MAXXAM will file with the SEC, issue as an attachment to a press release and mail to MAXXAM’s stockholders. G.After agreeing on the terms of the settlement related to the merits of Plaintiffs’ allegations, the parties entered into negotiations concerning the fee application that Plaintiffs would make to the Court and, on December 4, 2009, the parties reached agreement. H.Because counsel for the parties to the Action have concluded that the terms contained in this Memorandum are fair and adequate and that it is reasonable to pursue a settlement of the Action based upon the procedures outlined herein and the substantial benefits and protections offered herein, the parties document their agreement-in-principle in this Memorandum. I.Defendants have denied, and continue to deny, that they have committed any violation of law of any kind or engaged in any of the wrongful acts alleged in the Action.Defendants expressly maintain that they have diligently and scrupulously complied with their fiduciary and other legal duties.Defendants are entering into this Memorandum solely to eliminate the burden and expense of further litigation. J.Plaintiffs believe that the claims asserted in the Action have merit.However, Plaintiffs’ counsel have taken into account the uncertain outcome, and inherent delays and risks of any litigation and believe that the resolution of the Action under the terms stated herein are in the best interests of the public shareholders of MAXXAM’s common stock. NOW, THEREFORE, the parties to the Action have reached an agreement-in-principle providing for the settlement of the Action on the terms and subject to the conditions set forth below (the “Settlement”): 1.The purpose of this Memorandum is to set forth the agreement-in-principle of the parties to the Action with respect to the matters addressed below. 2.In consideration for the full settlement and release of all Settled Claims (as defined below), the parties to the Action have agreed as follows: a.the consideration for shares of common stock under 250 or in excess of 250 or any multiple thereof will be increased from $10.77 to $11.00 per common share; b.from the date of termination of MAXXAM’s obligations to file Form 10-K and Form 10-Q reports through May 15, 2014, MAXXAM will make available through the limited information tier of the Pink Sheets as well as through a press release for national distribution on the PR Newswire or BusinessWire service (or any successor thereto): i. a copy of its audited consolidated financial statements for the previous fiscal year within 135 days after the end of the fiscal year; 2 ii. quarterly unaudited financial reports that include a balance sheet, income statement, and total shares outstanding report (in each case without footnotes) within seventy-five (75) days after the end of the first, second and third fiscal quarters; iii. a statement of the total amount of compensation (as computed for Internal Revenue Service purposes) paid by MAXXAM (a) to Charles E. Hurwitz, and (b) to MAXXAM’s other directors and executive officers as a group, such statement to be made available simultaneously with, and in respect of the fiscal year covered by, the audited annual financial statements referenced in clause (i) above); and iv. a list of transactions in MAXXAM securities, including option grants, setting forth the relevant class, date, amount and price of each transaction, between MAXXAM and (a) Charles E. Hurwitz, (b) affiliates and family members of Charles E. Hurwitz, and (c) MAXXAM’s other directors and executive officers in a group report listing individual transactions, such list to be made available simultaneously with, and in respect of the period covered by, the audited annual financial statements referenced in clause (i) above. c.through June 30, 2014, MAXXAM will use commercially reasonable efforts to cause its common stock to be quoted on the limited information tier of the Pink Sheets.If, during such period, for any reason, MAXXAM’s common stock cannot be so quoted on the limited information tier of the Pink Sheets, MAXXAM will use commercially reasonable efforts to cause another market to be made for its common stock; d.Defendants will file a Schedule 14A Supplemental Proxy Statement (the “Supplemental Proxy”) with the SEC and issue as an attachment to a press release the attached Exhibit A, no later than close of business December 7, 2009, and will mail it to MAXXAM’s stockholders as soon as practicable; and e.the Plaintiffs will seek leave of Court to present the proposed Settlement to the Court for approval promptly after the completion of the Reverse Stock Split. 3.Without admitting any wrongdoing, the Defendants acknowledge that the filing and prosecution of the Action and discussions with Plaintiffs’ counsel were the sole factors behind their decision to file their Supplemental
